DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 was filed along with a fee under 37 CFR 1.17(p) and a certification under 37 CFR 1.97(e)(1) after the mailing date of the Corrected Notice of Allowance on March 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Reasons for Allowance
Claims 1, 2, 4, 6, 17, 18, 20-24, 27-31 and 33 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “the polishing composition has an oxidation-reduction potential ORPx mV, wherein the oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV”; “the abrasive has a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller”; and “the polishing aid comprises at least one species selected from the group consisting of nitric acid compounds, persulfuric acid compounds, chloric acid, salts of chloric acid, perchloric acid, salts of perchloric acid, bromic > 707 mV” and “having a pH in a range of 8 to 11”.  The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 24 with particular attention to “an oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV” and “the abrasive consists of alumina particles having a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller”.
JP11294460A to NTN Toyo Bearing Co. Ltd. (hereinafter “NTN”) teaches a barrel polishing is applied on the surface of a machined cage such that, even after washing, the polishing media remains and wear of the rolling body due to contact with said media is suppressed thus increasing the life of the rolling bearing (See Abstract of NTN).  NTN teaches the hardness of the polishing medium used for the barrel polishing is about 500 to 850 Hv because the hardness of the rolling element is about 650 to 800 Hv (par. [0017] of NTN).  NTN teaches since the hardness is about the same as that of the rolling element, there are no problems such as wear and grease deterioration of the rolling element, the bearing life and reliability are  improved, the maintenance and inspection period can be extended, and the maintenance and inspection cost can be reduced (par. [0018] of NTN).  
JP11303876A to NTN Toyo Bearing Co. Ltd. (hereinafter “NTN II”) teaches polishing media composed of the abrasive grains having 500-850 Hv of degree of hardness and the binder are used so as to perform the polishing with a centrifugal flow barrel polishing device, and the burr formed in an edge of a cage pocket is eliminated for chamfering (See Abstract of NTN II).
However, there is no obvious reason to modify the teachings of either NTN or NTN II and teach “the polishing composition has an oxidation-reduction potential ORPx mV, wherein the oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV”; “the abrasive has a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller”; and “the polishing aid comprises at least one species selected from the group consisting of nitric acid compounds, persulfuric acid compounds, chloric acid, salts of chloric acid, perchloric acid, salts of perchloric acid, bromic acid, salts of bromic acid, iodic acid, salts of iodic acid, periodic acid, salts of periodic acid, ferrates, permanganates, chromates, ruthenates, molybdates and rhenates” according to Applicant’s independent claim 1; or “the polishing composition has an oxidation-reduction potential ORPx mV, satisfying the following formula: ORPx > 707 mV” and “having a pH in a range of 8 to 11” according to Applicant’s independent claim 18; or “an oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV” and “the abrasive consists of alumina particles having a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller” according to Applicant’s independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731